On Application for a Rehearing.
The heirs of Ameron Ledoux, appellants, apply for the insertion of a statement in our decree as to who shall pay costs.
The one east on appeal pays costs of appeal, is read in every judgment.
It follows, in this case, the appellant is not concerned in the matter of costs; they are due by appellees.
If the judgment is for appellants, on any issue, the appellees pay costs.
As to the costs in the District Court, it will be time enough to tax them when the final decree will be rendered in that court.
The plaintiffs and appellants have not applied for a rehearing.
This statement does not require a rehearing, as it is, in effect, included in our decree.
The intervenor has filed an application, not for a rehearing, but for a correction or modification of the judgment.
*925The judgment pleaded as res judicata divided the titles to property into two classes.
1. “ Those which appear to have been sold by the late H. M. Hyams, deceased, to I. S. Hyams, his son and administrator.
2. “ Those which I. S. Hyams purchased from parties who had purchased said properties, or more properly the life estate thereto of H. M. Hyams at the confiscation sales made by the United States Marshal, by virtue of the orders issued in the matter of the United States vs. H. M. Hyams, No. 7685 of the docket of the United States Court.”
The property of the first class is referred to in the reasons for judgment, and in the judgment as property held under a simulated title and as still belonging to the succession.
While property of the second class is referred to as having been acquired under a confiscation sale.
In the nature of things the plea of res judicata could only apply to the latter.
This judgment appealed from, as to the intervenor, we have affirmed.
We have, in view of conflicting allegations in the pleadings and insufficiency of the evidence, declined to determine whether the properties involved belonged to the'first or second class.
We have considered and still consider that all issues are open for examination and determination, as relates to intervenor, save that relating to property of the second class.
The issue, as we appreciated the judgment from which this appeal was taken, was res judicata vet non as to the second class.
In that case there is no need of correcting our decree.
But if there was anything decreed touching the first class as barred by the plea of res judicata (we have found nothing of the sort), it must be considered modified and restricted by our views as just expressed.
As to the property of the first class the issues are open for determination.
The application is granted in so far as it may be needful.
It is therefore ordered and adjudged that our former decree is corrected and modified in accordance with the views above expressed.
Rehearing refused.